Citation Nr: 1136408	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an upper trapezius disorder, to include as secondary to service-connected cervical muscle strain disability.

2.  Entitlement to service connection for loss of lordotic curve of the thoracic spine.

3.  Entitlement to an initial compensable rating for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to August 1990.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge with respect to the issues on appeal.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board notes the February 2009 statement of the case (SOC) also included the issues of entitlement to increased initial ratings for adjustment disorder with depressed mood, right upper extremity radiculopathy, and Raynaud's syndrome, as well as entitlement to an initial compensable rating for headaches.  The Veteran properly appealed these issues in her March 2009 substantive appeal.  However, the Veteran subsequently indicated in written statements provided in March 2009 and March 2010 she wished to withdraw her appeal of these issues.  As such, these issues are no longer on appeal before the Board.  See 38 C.F.R. § 20.204 (2010).

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2010).  During the March 2011 Board hearing, the Veteran's representative specifically indicated that the waiver included private medical records and opinions provided by the Veteran following the hearing.  Thus, the Board will consider the additional evidence when addressing the issues on appeal.


FINDINGS OF FACT

1.  On March 30, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, at a Travel Board hearing, that a withdrawal of the appeal of entitlement to service connection for loss of lordotic curve of the thoracic spine was requested.

2.  The preponderance of the evidence is against finding that the Veteran has had an upper trapezius disorder during the period of her appeal that is etiologically related to a disease, injury, or event in service, to include her service-connected cervical muscle strain disability.

3.  Since the award of service connection, the Veteran's radiculopathy of the left upper extremity has been manifested by pain and tightness with overuse, but not by numbness, tingling, decreased strength, decreased sensation, or decreased range of motion; disability tantamount to mild incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for loss of lordotic curve of the thoracic spine have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  An upper trapezius disorder was not incurred in or aggravated by active service or as secondary to the Veteran's service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

3.  The criteria for an initial compensable disability rating for service-connected left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, (Diagnostic Codes) DCs 8599-8511 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.

(The Board notes the requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).)

A VCAA letter dated in April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  This letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the rating issue, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and SOCs.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).)

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Available private medical records identified by the Veteran have been obtained or she has submitted the records on her own accord.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

With respect to the Veteran's claim for entitlement to service connection for an upper trapezius disorder, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Board notes that the Veteran was provided a VA examination in September 2008, with an addendum to that opinion in October 2008.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran with examination for her left upper extremity radiculopathy in September 2008 and November 2009.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.  

Therefore, the duty to assist has been met with respect to both claims that will be addressed on the merits.

II.  Withdrawal of Claim for Service Connection for Loss of Lordotic Curve of the Thoracic Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204(a) (2010).  The withdrawal must be in writing or made on the record at a hearing.  38 C.F.R. § 20.204(b).

The Board notes that a February 2008 SOC denied entitlement to service connection for loss of lordotic curve of the thoracic spine.  The Veteran properly appealed this issue in an April 2008 substantive appeal.  However, the Veteran subsequently indicated during her March 2011 Travel Board hearing that she wished to withdraw her appeal of that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of entitlement to service connection for loss of lordotic curve of the thoracic spine has been properly withdrawn by the Veteran and the appeal of this issue must be dismissed.

III.  Service Connection for an Upper Trapezius Disorder

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Factual Evidence

The Veteran contends that she developed a disability of the bilateral trapezius muscles that was caused or aggravated by her service-connected cervical spine disability.  

The Veteran's service treatment records indicate that in July 1984 she reported intermittent, longstanding neck and upper back pain, with increasing frequency over the previous four months.  There was pain and tenderness on examination in the upper trapezius.  She continued to report neck and upper back problems intermittently for the remainder of her service.  In October, 1987, for example, the Veteran reported stiffness and pain in the upper trapezius for the previous week.  The provisional diagnosis was cervical facet syndrome and after physical examination the assessment was cervical and upper trapezius pain.  The Veteran was not otherwise diagnosed with a trapezius disorder in service.  

Shortly after service, the Veteran was afforded a VA examination in October 1990 for her neck problems and related symptomatology.  Physical examination indicated tenderness of the paraspinous muscles, but there was no medical or lay indication of trapezius muscle problems.  

The above notwithstanding, private treatment records from at least July 2001 indicate ongoing bilateral trapezius spasms, for which the Veteran received regular treatment including physical therapy.  

Based on the foregoing, the Veteran was afforded a VA examination in September 2008.  The examiner noted review of the claims file.  At that time, the Veteran indicated that her trapezius problems began after the onset of her cervical spine problems.  She reported ongoing pain, tightness, and spasming in the upper trapezium bilaterally both prior to and following an August 2008 cervical spine discectomy and fusion.  She noted weekly flare-ups in the bilateral upper trapezium, including tightness, stiffness, pain, and spasm.  On examination, there was tightness with slight spasm and tenderness in the bilateral upper trapezium.  Based on the foregoing, the examiner diagnosed cervical spine strain status post discectomy and fusion with bilateral upper trapezium tightness and spasm.  As to etiology, the examiner noted that it was at least as likely as not that the bilateral trapezius condition was caused by or a result of the cervical spine disability.  As to rationale, the examiner observed that it was not uncommon for individuals with cervical spine conditions to have associated muscle tightness and spasming.  

The RO sought clarification as to the nature of the Veteran's bilateral trapezius condition from the examiner.  In an October 2008 addendum, the examiner again noted that it was not uncommon for individuals with cervical spine conditions to have associated muscle tightness and spasming.  Based on the foregoing, therefore, the examiner determined that the Veteran's "trapezius tightness" was part of the service-connected cervical strain.

In support of her claim, the Veteran submitted a March 2010 letter from her private treating physician.  The physician indicated that the Veteran's bilateral upper trapezius pain was secondary to and a result of a chronic cervical condition.  Private medical records thereafter continued to show assessments of bilateral upper trapezius spasms and pain.  The Veteran also submitted a letter from a private treating physician assistant, dated in April 2011, which indicated that the Veteran was experiencing trapezius muscle discomfort that was a symptom related to her chronic neck pain.

Analysis

As was alluded to above, the Veteran is service connected for cervical muscle strain, C6-C7 disc herniation, status post cervical discectomy with fusion of C6-C7.  The crucial inquiry, therefore, is whether the Veteran has a current upper trapezius disorder that was caused or aggravated by her service-connected cervical spine disability or otherwise by some incident of service.  For the reasons and bases set forth below, the Board concludes she does not.

In order to warrant service connection, the threshold requirement is sufficient evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claim and description of her symptoms, the most competent medical evidence of record does not show that she has had a current upper trapezius disorder during any period of her appeal.  Indeed, as noted above and discussed below, the record reflects that the September 2008 VA examiner found no upper trapezius disorder despite considering the Veteran's assertions of ongoing trapezius pain, stiffness, tightness, and spasms.  Instead, the examiner's October 2008 addendum makes clear that the Veteran's trapezius problems are part of her service-connected cervical strain.  The VA examiner's opinion is supported by the Veteran's private treating physician assistant, whose April 2011 letter specifically indicated that the bilateral trapezius pain was a symptom of her cervical spine disorder.    

In this regard, the Board affords significant probative weight to the finding of the September 2008 VA examination report and October 2008 addendum.  The examiner considered the Veteran's report of ongoing bilateral trapezius pain, stiffness, tightness, and spasm that began following onset of her cervical spine problems.  However, based on physical examination and consideration of the record, the examiner concluded that there was no current bilateral trapezius disability to diagnose, instead attributing the trapezius problems to be a symptom of the cervical spine disability.  The examiner's conclusions are supported by the medical evidence of record.  

Indeed, the examiner's opinion is supported by the private medical opinions of record.  As discussed, the April 2011 physician assistant specifically stated that the Veteran's bilateral trapezius pain was a symptom of her cervical disorder and not a separate disability.  The March 2010 private physician's letter also noted that the Veteran had bilateral upper trapezius pain secondary to her cervical spine disability, but did not diagnose a separate disability.

In that regard, the Board recognizes that the Veteran does experience pain, stiffness, tenderness, and spasms of the bilateral trapezius; however, the Board notes that symptoms such as these do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, all private and VA medical professionals have consistently failed to diagnose a separate upper trapezius disorder, instead describing the spasms, pain, and other problems as symptoms of her service-connected cervical spine disability.  Essentially the symptoms are to be evaluated as part of the service connected disability and not as a separate disability.

The Board has also considered the Veteran's contention that she has a separate and distinct upper trapezius disorder caused or aggravated by her service-connected neck disability or otherwise by some incident of service.  Specifically, the Veteran and her representative argue that because she can experience the trapezius pain at different points in time than her neck pain that this demonstrates that the trapezius problems represent a separate disability.  In this regard, the Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as bilateral trapezius pain, stiffness, tightness, and spasm, and her testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, she is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder that requires medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Indeed, during the Veteran's March 2011 hearing she and her representative conceded that they were not competent to diagnose a separate and discrete upper trapezius disorder.  Given the foregoing, as lay persons, the Veteran and her representative have not been shown to be capable of making medical conclusions, especially as to the complex medical questions of actually diagnosing a chronic upper trapezius disorder or linking any trapezius problems to her service-connected cervical spine disability or otherwise to service.  Thus, the Board affords far greater weight to the findings of the September 2008 VA examiner and the multiple other VA and private medical professionals who universally have concluded that the Veteran's upper trapezius problems are a symptom of her service-connected cervical spine disability and not a separate disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

As the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  In this case, there is no competent medical evidence of record diagnosing an upper trapezius disorder.  Again, while the Board is sympathetic to the Veteran's sincere belief that she has a separate upper trapezius disorder caused or aggravated by her service-connected cervical spine disability or otherwise by some incident of her military service, the competent medical evidence of record does not support this contention.  Therefore, service connection is not warranted on either a direct or secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

IV.  Initial Compensable Rating for Left Upper Extremity Radiculopathy

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran was awarded service connection for the disability effective February 20, 2008.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Veteran's left upper extremity radiculopathy has been rated under DCs 8599-8511.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Here, the Veteran's service-connected left upper extremity radiculopathy is rated as analogous to paralysis of the middle radicular group under DC 8511.  38 C.F.R. § 4.20 (2010).

DC 8511 provides ratings for paralysis of the middle radicular group of nerves.  DC 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, DC 8511 (2010).

Where the schedule does not provide a noncompensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

DC 8611 provides a rating for neuritis of the middle radicular group of nerves.  DC 8711 provides a rating for neuralgia of the middle radicular group of nerves.  According to a note preceding the diagnostic code, the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Factual Evidence

The Veteran began to experience cervical spine problems during military service, but did not begin to have left upper extremity radiculopathy symptoms until years later.  In that regard, in September 2004 the Veteran denied symptoms of radiculopathy.  Thereafter, however, the Veteran began to report problems, but EMG and nerve conduction studies in October 2006 were normal.  During an April 2007 VA examination, the Veteran reported right upper extremity radiculopathy symptoms, but denied symptoms on the left.  In December 2007, however, the Veteran reported neck pain and bilateral arm pain that she described as burning.  She denied numbness or tingling in the upper extremities.  Range of motion was normal, but there was slightly decreased left elbow flexion.  A March 2008 EMG and nerve conduction study showed no evidence of radiculopathy, plexopathy, or focal nerve entrapment syndrome.  In April 2008, she reported bilateral upper extremity numbness and tingling.  At that time, reflexes were hypoactive and symmetric in the bilateral upper extremities.  There was no evidence of atrophy.  In August 2008 and September 2008, the Veteran again reported pain and stiffness in the bilateral upper extremities.  

The Veteran was afforded a VA examination in September 2008.  At that time, she reported tingling in the bilateral upper extremities, worse on the right, that had improved somewhat since cervical disc fusion in August 2008.  In addition, she noted problems lifting, carrying, and reaching, along with decreased strength.  On physical examination, the Veteran had slightly decreased grip strength on the right, but strength was normal in all tested muscle groups on the left.  Similarly, there was decreased sensation in the right upper extremity on monofilament testing, but was normal on the left.  Reflexes also were normal.  Based on the Veteran's reports, the examiner diagnosed bilateral upper extremity radiculopathy.  The neck disability and radiculopathy caused severe effects with respect to chores and sports; moderate problems with respect to exercise, recreation, and travel; mild effects to shopping; and no effects to feeding, bathing, dressing, toileting, and grooming.

During a February 2009 VA examination for her service-connected cervical spine disability she reported intermittent right arm pain, but did not report left upper extremity problems.  A private treatment record from February 2009 also noted right upper extremity radiculitis, but no symptoms or diagnoses with respect to the left.  

In May 2009, the Veteran reported burning pain in the bilateral upper extremities, greater on the right than left.  

The Veteran was afforded another VA examination for her radiculopathy symptoms in November 2009.  At that time, the Veteran had decreased grip strength on the right, but normal strength on the left.  Muscle tone and bulk were normal.  Sensory examination and reflexes also were normal.  The Veteran denied radiating pain into the left upper extremity and also denied numbness or tingling in the left upper extremity.  The examiner indicated that the left upper extremity problems resulted in mild impact on the Veteran's activities of daily living and occupation.  Based on the Veteran's reports, the examiner diagnosed left upper extremity radiculopathy.  The radiculopathy caused moderate problems with respect to exercise and sports; mild effects to chores and recreation; and no effects to shopping, traveling, feeding, bathing, dressing, toileting, and grooming.

In February 2010, reflexes and sensation to pin prick were both normal.  She also had normal upper extremity strength on testing.  

During a May 2011 VA examination for the Veteran's neck disability, upper extremity strength, sensitivity, and reflex testing were all normal.

Analysis

As noted above, the Veteran has been rated noncompensable for her left upper extremity radiculopathy.  The Veteran claims that her current rating does not adequately quantify her level of impairment and contends she is entitled to a compensable rating.  

A compensable rating for radiculopathy of the left upper extremity would require at least disability equating to or approximating mild incomplete paralysis.  The record reflects the Veteran's subjective complaints of pain in the elbow and forearm, especially with repetitive tasks.  At the same time, the Veteran denied any radiating pain or other symptoms of radiculopathy during her March 2011 Board hearing, her multiple VA examinations, and the majority of her treatment appointments.  The Board finds it significant that physical examination and diagnostic testing have almost universally shown no evidence of left upper extremity radiculopathy.  While the Board notes the solitary findings of slightly decreased muscle strength in December 2007 and hypoactive reflexes in April 2008, these findings are at odds with the subjective reports and objective findings with respect to the left upper extremity radiculopathy both prior and subsequent to those findings.  As such, the Board gives these findings little weight given the multiple prior and subsequent findings of normal muscle strength and reflexes of the left upper extremity.  

The Board has considered the Veteran's reports of pain and tightness in the left elbow and forearm, especially with extensive use.  However, testing has consistently shown normal muscle strength, without evidence of atrophy.  Thus, the objective evidence of record shows that the Veteran has normal use of the muscles of the left upper extremity and her normal muscle tone and bulk, as well as the absence of atrophy, establishes that she does use them regularly and in at least a close to normal manner.  

Moreover, sensory testing has been consistently normal and, other than one report of numbness and tingling in April 2008, the Veteran consistently has denied sensory problems.  Reflex testing has consistently been normal as well, other than the solitary instance discussed above.  The Veteran has full range of motion at the elbow and forearm, so there is no evidence of any degree of paralysis.

Based on the foregoing, the Board concludes that a compensable rating is not warranted for the Veteran's left upper extremity radiculopathy for any period during the course of this appeal.  38 C.F.R. § 4.124a, DC 8511; Fenderson, 12 Vet. App. at 119.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, 1 Vet. App. at 589.  The Board has found no section that provides a basis upon which to assign a compensable rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left upper extremity radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left upper extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In short, there is nothing in the record to indicate that the left upper extremity radiculopathy on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

For the foregoing reasons, the Board finds that the claim for an initial compensable rating for left upper extremity radiculopathy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an upper trapezius disorder is denied.

The appeal regarding the claim of entitlement to service connection for loss of lordotic curve of the thoracic spine is dismissed.

An initial compensable rating for left upper extremity radiculopathy is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


